Citation Nr: 1530712	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of an injury of the left shoulder, with degenerative changes, rated as 20 percent disabling prior to September 29, 2010; 100 percent disabling from to September 29, 2010 to December 31, 2010; and as 20 percent disabling since December 31, 2010.

2.  Entitlement to an increased rating for degenerative changes of the right shoulder, currently evaluated as 10 percent disabling, to include the question of the propriety of the September 2010 reduction in the rating therefor from 30 percent to 10 percent, effective from December 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By the September 2009 action, the RO confirmed a 20 percent rating for the Veteran's left shoulder disorder.  Through its rating decision of September 2010, the RO effectuated a proposal of June 2010 to reduce the schedular evaluation assigned for his right shoulder disorder from 30 percent to 10 percent, effective from December 1, 2010.  Other pertinent rating actions taken during the course of the instant appeal include a rating decision in April 2010 in which a temporary total rating was assigned following right shoulder surgery from December 16, 2009, through March 31, 2010, and a rating determination in November 2011 in which a temporary total rating was assigned from September 29, 2010, to December 31, 2010, for the left shoulder for convalescence from surgery.

Notice is taken that issues of the Veteran's entitlement to service connection for hearing loss and tinnitus were denied by the RO in a rating decision of November 2011.  This was followed by his entry of a notice of disagreement with that denial and the RO's issuance of a statement of the case in August 2012.  Receipt by VA of a substantive appeal relating to one or more of the claims denied is not indicated by the record, and, therefore, neither issue is in appellate status, or within the Board's jurisdiction for review at this time.

This matter was previously remanded in April 2014. The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in August 2014.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was manifested by complaints of pain on motion; objectively, his left arm had flexion to greater than midway between the side and shoulder, with no evidence of nonunion of the clavicle with loose movement, or impairment of the humerus.

2.  Prior to December 1, 2010, the Veteran's right shoulder disability was manifested by complaints of pain on motion; objectively, his right arm had flexion to greater than midway between the side, with no evidence of nonunion of the clavicle with loose movement, or impairment of the humerus.

3.  In a September 2010 rating decision, the RO decreased the rating for the Veteran's degenerative changes of the right shoulder from 30 percent to 10 percent disabling, effective December 1, 2010.

4.  The 30 percent rating for the Veteran's degenerative changes of the right shoulder had been in effect for less than five years at the time it was reduced to a 10 percent rating.

5.  Reexamination disclosing improvement of the Veteran's right shoulder was shown by the evidence of record at the time of the rating decision.

6.  As of December 1, 2010, the Veteran's degenerative changes of the right shoulder were manifest by complaints of pain on motion; objectively, his right arm had flexion to greater than the shoulder level with no evidence of nonunion of the clavicle with loose movement, or impairment of the humerus.

7.  The Veteran received proper notice of the proposed rating reduction.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent disabling, excluding a period of a temporary 100 percent rating due to convalescence from September 29, 2010 to December 31, 2010, for residuals of an injury of the left shoulder, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).

2.  The criteria for a rating in excess of 30 percent disabling from November 6, 2008 to November 30, 2010, excluding a period of a temporary 100 percent rating due to convalescence from December 16, 2009 to March 31, 2010, for degenerative changes of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).

3.  The reduction of the rating for degenerative changes of the right shoulder from 30 percent to 10 percent, effective December 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(a) & (e), 3.159, 4.71a, Diagnostic Code (DC) 5235 (2014).

4.  The criteria for a rating in excess of 10 percent disabling since December 1, 2010, for degenerative changes of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2009, April 2009, and December 2008 letters. The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the restoration/propriety of a reduction appeal for the service-connected degenerative changes of the right shoulder, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction.  As such, it arises from an action initiated by the RO.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected degenerative changes of the right shoulder.  Specifically, a June 2010 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the June 2010 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a September 2010 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the September 2010 reduction rating decision provided that, 60 days following the September 2010 decision, December 1, 2010, the reduction would take effect.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a VA examination to determine the severity of both shoulder in January 2015, other examinations for the left shoulder in February 2011 and July 2009, and other examinations for the right should in June 2010 and December 2008.  The Veteran has been provided adequate VA examinations to determine the current severity of his disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria for Propriety of Reduction and Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. 38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the hip, shoulder, and cervical spine are each considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.

The Veteran' right and left shoulder disabilities are rated under DC 5201.  DC 5201 pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69.

In considering the applicability of other diagnostic codes, the Board finds that DCs 5200, 5202, and 5203 which pertain to ankylosis of the shoulder, recurrent dislocations of the scapulohumeral joint, and malunion of the clavicle or scapula, do not apply.  Specifically, VA examinations and the treatment records do not show the presence of these disabilities, to include any indication of dislocation of the shoulder.  Accordingly, the criteria pertaining to those conditions are not applicable. 38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.
Under DC 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201.  Under DC 5201, for the non-dominant arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 20 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath, 1 Vet. App. at 589.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 30 percent rating for the right shoulder had not been in effect for a period in excess of 5 years.  Rather, the rating was only in effect from November 2008, until the reduction was effectuated on December 1, 2010.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

III.  Increased Rating for Left Shoulder

The Veteran's left shoulder disability has each been rated under DC 5201 at 20 percent for the pendency of this claim, excluding a temporary period of 100 percent rating due convalescence.  

At the most recent examination in January 2015, the following history was reported: "Veteran had the onset of shoulder pain on the right in 1980 secondary to [a] football injury.  Onset of left shoulder pain in 1982 secondary to [a] football injury.  The veteran had recurrent bilateral shoulder issues throughout the rest of his military service.  He has worked for the Post Office as a clerk and now carrier, since 1992.  He underwent SLAP repair on the right [shoulder] in 2009, with improvement.  He had diagnostic arthroscopy in 2010 on the left [shoulder], without repair, with a recommendation of TJR, which will occur within the next year.  Currently he has chronic bilateral generalized shoulder pain, worse on the right, increased with repetitive motion and with lifting.  He currently carries mail.  He has increased pain on the right with overhead work, and is unable to lift his left arm over his head."  His dominant arm is his right.

Upon examination, the following range of motion results were reported for the left shoulder: "Flexion (0 to 180): 0 to 60 degrees; Abduction (0 to 180): 0 to 50 degrees; External rotation (0 to 90): 0 to 70 degrees; Internal rotation (0 to 90): 0 to 60 degrees."  The examiner noted that the Veteran is "unable to lift to shoulder height, unable to perform overhead work."

There was no evidence of pain with weight bearing.  There was tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  To the question, "Does pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time?"  The examiner reported being unable to say without mere speculation and gave the following rationale: "Flare-up of the Veteran's bilateral shoulder condition was not present at the time of examination.  In absence of the Veteran's flare-up at examination, or after repeated use over time, it would be mere speculation to express in terms of the degrees of additional ROM loss due to pain, weakness, fatigability, or incoordination."

The examiner reported there was some reduction in muscle strength: "Active movement against some resistance."  There was no muscle atrophy.  The examiner reported there was no ankylosis.  There was some evidence of a rotator cuff condition.  There was no shoulder instability, dislocation or labral pathology suspected.  There is a clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition suspected because there is degenerative disc disease.  The Veteran does not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  And he does not have malunion of the humerus with moderate or marked deformity.

The examiner reported that the Veteran had a diagnostic arthroscope surgery.  He does have a scar, but none that are "painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches); or are located on the head, face or neck."

Degenerative or traumatic arthritis is documented in the shoulder and there is evidence of crepitus.  The report notes, "current crepitus bilaterally, and imaging data are the result of the SC shoulder conditions bilaterally."  The examiner reported the following functional impact on the Veteran: "Unable to engage in lifting over 35 lb. or overhead work.  Able to engage in sedentary employment."

Some additional history was provided at the earlier in February 2011 examination: "The [Veteran] had arthroscopic surgery done at the Dallas VA Hospital September 29, 2010.  The operative report indicates glenohumeral degenerative joint disease.  His rotator cuff was intact.  The surgeon did resect the distal end of the clavicle.  The [Veteran] has not noted any improvement in the shoulder condition since the surgery.  He continues to be in physical therapy trying to improve his range of motion.  He has pain in the left shoulder with almost all activities.  He notes that the physical therapy temporarily makes the shoulder pain much worse.  He also has occasional rest pain in the shoulder and night pain which sometimes keeps him awake.  His only pain medication now is acetaminophen which he takes as needed.  He notes that he does not need it every day.  He is not using any narcotic pain relievers.  He is an employee of the Post Office for sixteen years.  His job is a letter carrier and casing mail.  Casing mail requires him to raise his arm up to about the level of his head which is slightly above the shoulder level.  He does all of this with the right hand because he is unable to do it with the left.  The left shoulder condition does not cause him to miss work.  He does not have incapacitating flare ups of shoulder pain.  He does have some increased limitation with repetitive use.  The patient cannot do any overhead work with the left shoulder."

Upon examination, the following was reported: "There were three small well healed nontender arthroscopic scars slightly less than a centimeter in length each.  There was generalized tenderness to palpation of the left shoulder especially anteriorly over the glenohumeral joint.  Active and passive motion was quite limited by pain of the shoulder.  Abduction 0 to 60 degrees, forward flexion 0 to 45 degrees nontender, 45 degrees to 90 degrees with increased tenderness, adduction 0 to 5 degrees, external rotation 0 to 20 degrees, extension 0 to 10 degrees, internal rotation 0 to 20 degrees.  Motor strength was 5/5 throughout the rotator cuff and deltoid but there was pain and some grimacing with muscle testing.  Repetitive motion of the left shoulder was done.  There was no additional loss of motion, weakness, fatigability, or incoordination.  There was pain at the limits of motion in each plane during repetitive testing."

The examiner gave the following impression: "Severe degenerative joint disease left shoulder glenohumeral joint."  
At the July 2009 examination, the Veteran reported flare-ups of continuous pain of a severe nature.  Range of motion testing showed the following: forward flexion was to 150 degrees; abduction was to 100 degrees; external rotation was to 50 degrees; and internal rotation was to 80 degrees.  There was evidence of painful motion during testing.  Additional repetitive range of motion testing revealed no further loss of range of motion.  There was evidence of instability, tenderness, abnormal movement, and guarding of movement.  There was x-ray evidence of advanced arthritis in the left shoulder.  The examiner gave a diagnosis of left shoulder impingement, with advanced osteoarthritis.

VA treatment reports show treatment for chronic pain and arthritis in left shoulder.  As discussed above, the records show the Veteran underwent arthroscopy for left shoulder impingement and rotator cuff tear on September 29, 2010, and followed with physical therapy.  The records indicate that a total left shoulder replacement was recommended.  In May 2011, the Veteran reported that he had continued pain from the left shoulder arthritis, but wanted to delay total left shoulder replacement until after he retires.  Also, the most recent examination report notes that the surgery will be performed within the next year.  Private treatment reports and MM shows rotator cuff tear with subluxation and moderate to severe osteoarthritis of the left shoulder.  None of these treatment reports document limited motion more severe than any of the examination reports.

As the Veteran's limitation of motion of the left arm has never been worse than 45 degrees, he is not entitled to a higher 30 percent rating.  As the left arm is not his major arm, a 30 percent rating would only be allowed if it was limited to 25 degrees or less of forward flexion.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.
The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating for a left shoulder disability under the applicable shoulder and arm criteria, excluding a period of a temporary 100 percent rating due to convalescence after surgery.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to loss of motion to 25 degrees or less on the left side or of ankylosis of the shoulder.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Increased Rating and Propriety of Reduction for Right Shoulder

Since 38 C.F.R. § 3.344(a) and (b) do not apply because the 30 percent rating had not been in effect for 5 years, 38 C.F.R. § 3.344(c) is controlling.  Accordingly, an examination disclosing improvement will warrant a reduction in the rating.  38 C.F.R. § 3.344(c) (2014).  Therefore, the question is whether an examination had shown an improvement warranting a reduction in the rating.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board will now consider the propriety of the rating reduction.

After filing the claim for an increased rating for his shoulder disability in November 2008, the Veteran was afforded a VA examination in December 2008.  Upon examination, the Veteran's limitation of motion with flexion was to 108 degrees. Pain began with abduction at 70 degrees.  There was pain of the shoulder with range of motion.  There was also weakness, lack of endurance, incoordination, and tenderness of the shoulder.  There was no edema, effusion, instability, redness, or heat of the shoulder noted by the examiner.  At the time, VA treatment records showed findings of bursitis, small acromioclavicular joint effusion and hypertrophy, and a benign cyst.  Based on the foregoing, the RO increased the Veteran's rating from 10 to 30 percent.  The Board finds that a rating of 40 percent was not warranted because the examination and treatment reports did not show limitation limited to 25 degrees or less.  Therefore, the Veteran is not entitled to a rating higher than 30 percent from November 6, 2008 to December 16, 2009.  

Effective December 16, 2009, the Veteran received a temporary 100 percent rating under 38 C.F.R. § 4.30.  That was the date of his right shoulder arthroscopic surgery and superior labrum anterior posterior tear repair.  Following the period of convalescence, the Veteran's right shoulder disability rating returned to 30 percent effective April 1, 2010, the first day of the month following three months of convalescence.  

In VA treatment reports dated in March 2010, the Veteran began reporting improvement to his shoulder.  The Veteran was then seen for a VA examination dated in June 2010.  The examination report provides the following history: "This is a 58-year-old right hand dominant male who injured his right shoulder while on active duty and was noted to have an arthroscopic shoulder SLAP lesion repair and repair of a ruptured long head of the biceps tendon along with an acromioplasty and distal clavicle resection.  He had this done in December of 2009 and underwent rehab postoperatively.  He has returned to work.  He is on restrictions at least until August when he sees his operating physician again...  There are no periods of flare-up with the shoulder.  His ADL's are unaffected.  He is able to shower, shave, and dress now.  He is right hand dominant.  There is no prosthesis implanted within the joint.  Neoplasm is not an issue."

Upon examination, it was noted that "the right shoulder evaluation reveals tenderness laterally near the rotator cuff insertion."  The report also notes the following: "He externally rotates from 0 to 60 degrees and has pain at the extreme of that motion.  Internal rotation is 0 to 90 degrees with pain throughout that motion.  Abduction is 0 to 180 degrees and forward flexion is 0 to 165 degrees, both producing pain at the extremes of those motions.  There are no additional limitations following repetitive use.  There are no flare-ups.  There is no effect of incoordination, fatigue, weakness, or lack of endurance on his shoulder function."

Based on the improvement of range of motion limitations in 2008, which had results of flexion to 108 degrees and abduction to 70 degrees, to results in 2010 of 165 degrees flexion and abduction of 180 degrees, the RO proposed the reduction.  Also, there was no effect of incoordination, fatigue, weakness, or lack of endurance on his shoulder function, which was noted in 2008.  As discussed above the Veteran's rating was reduced to 10 percent effective December 1, 2010.

The Veteran would be entitled to a rating in excess of 10 percent since December 1, 2010 under DC 5200 if he had ankylosis, under DC 5201 if he had limitation of motion at the shoulder level, under DC 5202 if he had humerus impairment with recurrent dislocation, fibrous union, nonunion, malunion with moderate or marked deformity, or loss of head, or under DC 5203 if he had dislocation or nonunion with loose movement of the scapula.

The Veteran has extensive treatment records; however, they did not document worsening limitation of motion.  However, in the Veteran's lay statements, including at his Board hearing in August 2014, the Veteran described the presence of pain and limited motion of his shoulders, as well as a worsening of the manifestations of bilateral shoulder disablement since the June 2010 examination.

Therefore, the Veteran underwent a more recent examination in January 2015.  At the examination, the Veteran reported the following: "Currently he has chronic bilateral generalized shoulder pain, worse on the right, increased with repetitive motion and with lifting.  He currently carries mail.  He has increased pain on the right with overhead work, and is unable to lift his left arm over his head."  The Veteran reported that flare-ups do not impact the function of the shoulder or arm.  The following results were noted upon examination: flexion (0 to 180): 0 to 120 degrees; abduction (0 to 180): 0 to 100 degrees; external rotation (0 to 90): 0 to 90 degrees; internal rotation (0 to 90): 0 to 90 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.

Generalized tenderness was noted.  To the question, "Does pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time?"  The examiner answered, "Unable to say without mere speculation and gave the following rationale: Flare-up of the Veteran's bilateral shoulder condition was not present at the time of examination.  In absence of the Veteran's flare-up at examination, or after repeated use over time, it would be mere speculation to express in terms of the degrees of additional ROM loss due to pain, weakness, fatigability, or incoordination."

It was also noted that there was no reduction in muscle strength.  There was no ankylosis.  A rotator cuff condition was suspected.  The examiner reported: "Hawkins' Impingement Test (Forward flex the arm to 90 degrees with the elbow bent to 90 degrees.  Internally rotate arm.  Pain on internal rotation indicates a positive test; may signify rotator cuff tendinopathy or tear.)"  The other 3 tests were negative for a possible rotator cuff.  

There was no shoulder instability, dislocation or labral pathology.  A clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition was suspected.  He has AC degenerative joint disease.  There was no condition of the humerus.  He has no scars painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches); or are located on the head, face or neck.

Degenerative or traumatic arthritis is documented.  There is evidence of crepitus. In regards to functional impact, the Veteran is unable to engage in lifting over 35 lb. or overhead work.

While the results from the 2015 show worsening since the 2010 examination, they are still better than the 2008 examination.  Again, in order to have a rating of 20 percent, there must be limitation to the shoulder, which is 90 degrees.  That is not the case as of the most recent examination results.  Nothing in the VA treatment records show limitation of motion worse than the examination results.  He continues to be treated for his shoulder condition.  For example, in May 2013, there is a report the reads: the Veteran "has [left] and [right] shoulder pain due to severe DJD.  However, none of the records provide any indication that the Veteran has limitation of the shoulder worse than reported in the 2015 examination report.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

The Board has determined that the Veteran is entitled to no more than 30 percent from November 6, 2008, excluding a period of temporary 100 percent, and no more than a 10 percent disability rating for a right shoulder disability under the applicable shoulder and arm criteria since December 1, 2010.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to loss of motion to 90 degrees or less on the right side or of ankylosis of the shoulder.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


V.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of left or right shoulder disabilities that are not contemplated by the rating criteria.  His disability is manifested by pain and decreased motion.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication of unemployability.  In fact, at the most recent examination in January 2015, it was noted that the Veteran continues to work at the U.S. Post Office.  A claim for TDIU has not been raised in the record.



ORDER

Entitlement to a rating higher than 20 percent for residuals of an injury of the left shoulder, with degenerative changes, is denied.

Entitlement to a rating higher than 30 percent for degenerative changes of the right shoulder, prior to December 1, 2010, is denied.

The rating reduction from 30 percent to 10 percent for degenerative changes of the right shoulder, effective December 1, 2010, was proper, and a rating higher than 10 percent since December 1, 2010, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


